 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Nathaniel MOORE,                                    Case No.: 20-cv-01481-BAS-BGS
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION FOR THIRD PARTY
                                                         DISCOVERY PRIOR TO RULE 26(f)
14   Jesse RODRIGUEZ;
                                                         CONFERENCE
     Elizabeth RODRIGUEZ; and
15
     DOES 1–10,
16                                  Defendants.          [ECF No. 39]
17         On July 6, 2021, the parties jointly moved for an order allowing the issuance of a
18   subpoena to a third party prior to the Rule 26(f) conference, pursuant to Federal Rule of
19   Civil Procedure 26(d)(1). (ECF No. 39.) This case involves Plaintiff’s allegations that the
20   Defendants wrongfully obtained Plaintiff’s prison psychiatric records from the California
21   Department of Corrections and Rehabilitation (CDCR) and used them in a mediation, while
22   Defendants deny wrongfully obtaining any records. (Id. at 1.) The parties claim that good
23   cause exists for an order allowing the issuance of a third-party subpoena prior to the Rule
24   26(f) conference since “obtaining the CDCR records are critical to any potential resolution
25   of this case” and that “obtaining the [CDCR] records before the ENE is necessary for a
26   productive ENE.” (Id. at 2.)
27   ///
28

                                                     1
                                                                              20-cv-01481-BAS-BGS
 1
 2         “A party may not seek discovery from any source before the parties have conferred
 3   as required by Rule 26(f), except [. . .] when authorized by these rules, by stipulation, or
 4   by court order.” Fed. R. Civ. P. 26(d)(1). In order to justify issuance of an early subpoena,
 5   “good cause” must be shown. See Malibu Media, LLC v. Doe, No. 16cv444-GPC-BGS,
 6   2016 WL 1618227, at *2 (S.D. Cal. Apr. 2016).
 7         Accordingly, having considered the parties’ Joint Motion and for good cause shown,
 8   the parties Joint Motion for Third Party Discovery Prior to Rule 26(f) conference (ECF No.
 9   39) is GRANTED.
10         IT IS SO ORDERED.
11   Dated: July 9, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20-cv-01481-BAS-BGS
